DECISION
The application of the above-named defendant for a review of the sentence of 10 years with 4 years suspended on each of four counts; all concurrently imposed on September 13,1983, was fully heard and after a careful consideration of the entire matter it is decided that:
the sentence shall remain the same as originally imposed.
Pursuant to the Plea Bargain Agreement and considering all the facts of the case, the sentence imposed seems reasonable.
We wish to thank the defendant, Blaine V. Lopez, for defending himself.
*6SENTENCE REVIEW DIVISION
Joseph B. Gary, Mark P. Sullivan, John S. Henson